department of the treasury internal_revenue_service te_ge eo examination commerce street dallas texas tax_exempt_and_government_entities_division date date number release date legend org - organization name xx - date address - address org address employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as an organization described in sec_501 c effective january 20xx our adverse determination is made for the following reasons you have failed to produce documents to establish that you are organized and operated exclusively for exempt purposes within the meaning of sec_501 and that no part of your net_earnings inures to the benefit of private shareholders or individuals also you have failed to keep adequate books_and_records as required by sec_6001 and sec_6033 and the regulations thereunder in our letters dated date october 20xx and january 20xx respectively we requested information necessary to conduct an examination of your form_990 for the years ended 20xx and 20xx we have not received the requested information sec_1_6033-2 of the income_tax regulations provides in part that every organization that is exempt from tax shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status since you have not provided the requested information and have not established your exempt status we hereby revoke your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code since your exempt status has been revoked you are required to file a form_1120 u s_corporation income_tax return for all years beginning on or after january 20xx it is further determined that your failure_to_file a written protest may constitute a failure to exhaust your administrative remedies however if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 an appropriate petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment to secure a petition form for the united_states tax_court write to the united_states tax_court please understand that filing a petition for a declaratory_judgment under sec_7428 will not delay the processing of subsequent income_tax returns and assessment of any taxes due you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate by calling and ask the taxpayer_advocate for assistance or you can contact the taxpayer_advocate for the irs office that issued this adverse determination by writing to the office of the taxpayer if you have any questions in regards to this matter please contact the person whose name and telephone number are shown in the heading of this letter thank you for your cooperation sincerely yours nanette m downing director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service north 8th street room box richmond va date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at thank you for your cooperation if you write please provide a telephone number and if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you catalog number 34809f enclosures publication publication report of examination nanette m downing acting director eo examinations letter sincerely form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx 20xx org organization name xx - date state - state president - president issue can an organization that is classified as a 501_c_3_organization continue to be so classified if they have not substantiated their exempt status by providing support for their claimed revenues expenses and activities facts org was incorporated in the state of state in june 20xx and was recognized as exempt under internal_revenue_code irc sec_501 in may 20xx after numerous and repeated efforts to contract officers and board members the president president was summonsed to talk with examiner according to the president he has stage cancer as verified by doctor’s notes and left the organization due to illness while the president did give some information he did not have the books_and_records of the organization for the years ended december 20xx and 20xx he thought that the books_and_records were where the organization had once ran a daycare while there were some non-financial information at the location where org once ran a daycare what was found was not substantial or substantive of financial activity the records that were found did not substantiate the activities of the organization the state of state was contacted in an effort to determine the amount of revenue that org obtained from the state and what bank account the revenue was deposited into the state of state didn’t give the banking information and only stated the obvious that org was not currently receiving state money state had already sent 1099s that showed what state paid to the organization for daycare related_services in 20xx and 20xx according to the state of state org received dollar_figure for the year ended december 20xx and dollar_figure for the year ended december 20xx the organization should have filed a form_990 for both years but none were ever filed nothing could be found that substantiated the financial activities of the organization and no books_and_records could be found that summarized and demonstrated the activities of the organization law form 886-acev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx 20xx internal_revenue_code irc sec_501 organizations are corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office tax regulation c -1 a organizational and operational tests in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt sec_6033 states that except for a few listed exceptions every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe tax regulation sec_1_6033-2 states in part that every organization_exempt_from_taxation under sec_501 shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return such return shall be filed annually regardless of whether such organization is chartered by or affiliated or associated with any central parent or other organization tax regulation sec_1_6033-2 states in pertinent part that every organization_exempt_from_taxation under sec_501 and required to file a return under sec_6033 and this section including for taxable years ending before date private_foundations as defined in sec_509 shall file its annual return on form_990 tax regulation sec_1_6033-2states that an organization which is exempt from taxation under sec_501 and is not required to file annually an information_return required by this section shall immediately notify in writing the district_director for the internal_revenue_district in which its principal office is located of any changes in its character operations or purpose for which it was originally created form 886-a crev department of the treasury - internal_revenue_service page -2- form_8 a name of taxpayer schedule no or exhibit year petiod ended explanation of items department of the treasury - internal_revenue_service org 20xx 20xx tax regulation sec_1_6033-2 states that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of the internal_revenue_code tax regulation sec_1_6033-2 states that an organization which has established its exemption from taxation under sec_501 including an organization which is relieved under sec_6033 and this section from filing annual returns of information is not relieved of the duty_of filing other returns of information internal_revenue_code sec_6001 states that every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe whenever in the judgment of the secretary it is necessary he may require any person by notice served upon such person or by regulations to make such returns render such statements or keep such records as the secretary deems sufficient to show whether or not such person is liable for tax under this title tax regulation a provides that any person subject_to income_tax or any person required to file a return of information with respect to income shall keep such permanent books of account or records as are sufficient to establish the amount of gross_income deductions credits or other matters required to be shown by such person in any return of tax or information sec_1_6001-1 of the regulations provides that the books_and_records shall be retained so long as the contents thereof may become material in the administration of any internal revenue law tax regulation d provides that books_and_records required by sec_6001 be kept in a safe and convenient place and at all time be available for inspection by authorized internal revenue officers employees the district_director may require any person by notice served upon him to make such returns render such statements or keep such specific records as will enable the district_director to determine whether or not such person is liable for tax under subtitle a of the code tax regulation a states that the term person includes an individual a corporation a partnership a_trust or estate a joint-stock company an association or a syndicate group pool joint_venture or other unincorporated organization or group the tax_court stated that the regulations under sec_501 provides for two tests an operational_test and an organizational_test failure to meet either test negates the exempt status of the organization tc memo wl u s tax_court form 886-a fev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx 20xx in revrul_59_95 1959_1_cb_627 jan an organization previously held exempt from federal_income_tax was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status exempt status is a privilege a matter of grace rather then a right 470_f2d_849 when the creators control the affairs of the organization there is an obvious opportunity for abuse which necessitates an open and candid disclosure of all facts bearing upon the organization operations and finances where such disclosure is not made the logical inference is that the facts if disclosed would show that the taxpayers fail to meet the requirements of sec_501 74_tc_531 afd 670_f2d_104 cir in the 20xx instructions for form_990 and form 990-ez return of organization exempt from income_tax and short_form return of organization exempt from income_tax p states recordkeeping the organization’s records should be kept for as long as they may be needed for the administration of any provision of the internal_revenue_code usually records that support an item_of_income deduction or credit must be kept for years from the date the return is due or filed whichever is later keep records that verify the organization’s basis in property for as long as they are needed to figure the basis of the original or replacement_property government position while the organization did have daycare activities there were no books_and_records available and no way to substantiate the extent of the exempt_activities there is no financial information of any kind that could be located and certainly no financial information that could be found for any time periods after december 20xx no form_990 returns were filed after december 20xx and no form 941s or 944s after december 20xx the organization appears to have for all intents and purposes stopped form 886-a rev department of the treasury - internal_revenue_service page -4- form_886 a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx 20xx operating there isn’t enough records to determine an exact time in 20xx when the organization stopped operating as an exempt_organization the exempt status of the organization should be revoked effective january 20xx the organization should file form_1120s for time periods after 20xx organizational response conclusion form 886-aev department of the treasury - internal_revenue_service page -5-
